Citation Nr: 0314307	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a leg disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for skin cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1961 through June 
1964, and unverified reserve component service subsequent to 
his active service.  These claims come before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in December 2000 by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and issued to the veteran in January 2001.  

The December 2000 rating decision denied service connection 
for diabetes mellitus, and for a blood disorder, a heart 
disorder, a leg disorder, and for skin cancer, and denied a 
request to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran disagreed with 
the rating decision by correspondence which does not reflect 
the date of receipt by the RO.  Subsequent to receipt of the 
veteran's disagreement, the RO issued a letter in mid-March 
2001 which advised the veteran as to how the RO would proceed 
with his claim.  In a February 2002 rating decision, the RO 
determined that, since the prior denial of the claim of 
service connection for a back disorder was on the basis that 
the claim was not well-grounded, the claim could be 
considered on the merits without regard to whether new and 
material evidence had been submitted, and the RO denied the 
claim on the merits.  A statement of the case (SOC) was 
issued in February 2002, and the veteran thereafter submitted 
a timely substantive appeal to the Board in March 2002.  

The Board notes that a veteran's application for compensation 
or pension includes a claim for pension.  The veteran 
provided testimony pertinent to a claim for nonservice-
connected pension benefits during the December 2002 hearing 
on appeal.  It does not appear that the claim underlying this 
appeal has been evaluated for entitlement to pension.  This 
claim is REFERRED to the RO for action.

The Board notes that the veteran's November 2000 claim 
includes "foot problem" in the list of disorders for which 
service connection is sought.  The claims file before the 
Board for review does not reflect adjudication of that claim.  
That claim is also REFERRED to the RO for appropriate action.

In his March 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  The requested Travel Board hearing was 
conducted by the undersigned Acting Veterans Law Judge in 
December 2002.  

Appellate consideration of the issue of entitlement to 
service connection for skin cancer will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The clinical evidence during the veteran's service and 
for 30 years following his service separation is devoid of 
clinical evidence of complaints of, history of, or medical 
diagnosis or treatment of diabetes mellitus or a blood, 
heart, leg, or back disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002).  

2.  The criteria for entitlement to service connection for a 
blood disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2002).  

3.  The criteria for entitlement to service connection for a 
heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2002).  

4.  The criteria for entitlement to service connection for a 
leg disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2002).  

5.  The criteria for entitlement to service connection for a 
back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in a claim submitted in November 2000, 
that he incurred diabetes mellitus, a blood disorder, a heart 
disorder, leg trouble, and a back disorder in service or as a 
result of his service.  Generally, service connection may be 
granted for any disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation in 
service of a pre-existing injury or disease.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  For certain chronic disorders, 
including arthritis and diabetes mellitus, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Duty to assist and notify

On November 9, 2000, about three weeks before the veteran 
submitted this claim, and the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The change in the law is 
applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159.

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claims and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the enactment of the VCAA, and of the 
general provisions of that Act, by a March 2001 letter from 
the RO.  In that letter the RO stated that it would review 
the claims denied in the December 2000 rating decision under 
the new VCAA provisions.  Later in that same month, March 
2001, the RO provided the veteran with a more complete 
notification of the provisions of the VCAA, including VA's 
duty to notify the veteran about the claim and to assist the 
veteran in obtaining evidence.  The RO advised the veteran of 
the evidence needed to establish service connection, and 
notified the veteran of his responsibility to identify 
evidence that might substantiate the claims.  

Further, although the letter advised the veteran that he 
should submit additional evidence within 60 days, the letter 
specifically informed him that evidence received within one 
year from the date of issuance of the April 2001 letter would 
be considered in determining the date from which benefits 
could be paid.  

By an authorization submitted in March 2001, the veteran 
identified his treating private physicians as Dr. L.P. and 
Dr. J.L.  In May 2001, the RO requested the veteran's records 
from each of those physicians, and provided the veteran with 
a specific notification of the requests made.  

In May 2001, the RO provided the veteran with a specific 
letter describing the status of requests for clinical 
records, based on records identified as potentially relevant 
by the veteran.   The RO also issued an additional letter in 
August 2001 which again specifically discussed the status of 
the veteran's claims, listed what had been done to assist him 
with his claims, and provided a contact number if he had 
questions.  

Finally, in February 2002, the RO provided a SOC which again 
advised the veteran of the enactment of the VCAA, and which 
provided the complete text of the provisions of the VCAA, 
including 38 U.S.C.A. §§ 5103A and 5107, and also included 
the text of the revised regulation, at 38 C.F.R. § 3.159, 
implementing the VCAA.  

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran was not provided 
specific VA examination in connection with this claim.  
However, examination is not needed because there is no 
competent evidence that any claimed disorder was possibly 
incurred during or as a result of the veteran's military 
service or has been chronic since service or proximate 
thereto.  This is discussed in more detail below.  

The VCAA notification letter sent to the veteran in March 
2001 and the SOC issued in February 2002 each essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which indicated that 
30 days notice, under the provisions of that 38 C.F.R. 
§ 19.9(a)(2)(ii), is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  The Board notes that more than one year 
has elapsed since the veteran was provided with the March 
2001 specific VCAA notice by the RO.  Moreover, additional 
correspondence regarding the status of the claim and VA's 
efforts to develop the claim were sent subsequent to that 
letter.  See, e.g., May 2001 and August 2001 letters and 
February 2002 SOC.  Adjudication of the claims may proceed, 
consistent with the VCAA.

Factual background

The veteran's service medical records reflect that induction 
examination was conducted in July 1961.  Laboratory 
examination of the veteran's urine for albumin and sugar was 
negative.  The veteran's cardiovascular system and lower 
extremities and spine were evaluated as normal.  The veteran 
denied any health problems other than a past history of 
mumps.  Service separation examination conducted in April 
1964 disclosed no changes on physical examination, and the 
veteran's urine remained negative for albumin or sugar.  No 
trauma or change in health or history in service was noted by 
the veteran in the medical history he completed; no trauma or 
change in health or history was noted in the physician's 
summary of medical history.  

A March 1978 examination conducted for purposes of enlistment 
in a reserve component again disclosed that the veteran's 
urine was negative for albumin or sugar and that no 
abnormality of the cardiovascular system or on the spine or 
upper or lower extremities was noted.  The veteran stated 
that he was in good health.  A June 1982 periodic reserve 
component examination disclosed no change in the veteran's 
clinical evaluation or history.

As part of a November 1995 claim for service connection, the 
veteran indicated that he had been treated at the VA Medical 
Center in Memphis, Tennessee, at a private hospital, and by 
private physicians, Dr. L.P. and Dr. J.L.  The records of Dr. 
J.L., dated from August 1982 to December 1982, disclose no 
complaints, diagnosis, or treatment of diabetes mellitus, a 
blood disorder, a heart disorder, a leg disorder, or a back 
disorder.  The records of Dr. L.P., dated from March 1991 
through June 1991, disclose no complaints, diagnosis, or 
treatment of diabetes mellitus, a blood disorder, a heart 
disorder, a leg disorder, or a back disorder.  

In a statement submitted in June 1995, the veteran stated 
that he hurt his back while stationed at Fort Hood when he 
fell off of a "PC."  In an undated statement apparently 
submitted in February 2001 or March 2001, the veteran 
described incurrence of a leg and back injury in incidents in 
1962 at Fort Hood, Texas.

VA clinical records dated in May 1996 reflect that the 
veteran complained of chronic intermittent low back pain for 
the past several days.  He stated he thought this was the 
beginning of a flare-up.  He was seen for physical therapy 
teaching in June 1996, but indicated that he lived 60 miles 
from the VA Medical Center and did not wish to continue 
physical therapy at that facility.  

VA outpatient treatment notes dated in 1997 and 1998 reflect 
that the veteran sought VA treatment, but there is no 
notation of any complaints, diagnosis, or treatment of 
diabetes mellitus or a blood disorder or leg disorder; 
complaints of chest pain and back pain were noted.  A January 
1999 Bruce protocol exercise stress test was negative for 
angina.  

Diagnostic testing conducted in June 1999 disclosed elevated 
blood sugar.  A diagnosis of diabetes mellitus was assigned.  
In September 1999, the veteran complained of chest pain, and 
angina was suspected.  Outpatient treatment records from 
January 2000 through July 2000 disclosed several disorders, 
including hypertriglceridemia, and the veteran was counseled 
regarding reduction of cholesterol by diet.  The veteran was 
treated for diabetes mellitus and for cardiovascular 
complaints.

At a Travel Board hearing conducted in December 2002, the 
veteran testified that he believed that it was possible that 
he had diabetes or a blood disorder  (high cholesterol) in 
service because, at one time, he attempted to give blood 
during service and his blood was not accepted (t. 8).  The 
veteran's Travel Board testimony was devoid of any contention 
that a heart disorder was diagnosed during service or soon 
after service or prior to the 1990's.  The veteran also 
testified that he ran into a hole in service and hurt his 
leg.  He testified that he did not go to the hospital or 
require treatment, but testified that he was seen by a medic, 
who told him that the leg was twisted.  The veteran's 
testimony and his statements of record also reflect a belief 
that he incurred a back disorder as a result of an injury in 
which a hatch fell on his head and hurt his neck and back.

Analysis

The veteran has testified that he was never treated at any VA 
facility other than in Memphis and that he was not treated at 
the VA in recent years prior to 1995.  Thus, the veteran's 
testimony establishes that there are no other VA clinical 
records available.  The veteran's statements also establish 
that all available private treatment records have been 
obtained.  Therefore there are no outstanding clinical 
records pertinent to these claims.  

1.  Claim for service connection for diabetes mellitus

The veteran has expressed his belief that he had diabetes 
mellitus before that disorder was diagnosed in 1999.  The 
veteran's contention that diabetes mellitus was present prior 
to the diagnosis of that disorder in June 1999 is certainly 
credible.  However, the veteran's active service ended in 
1964.  The veteran has testified that he remained in the 
United States during his entire period of service, and the 
records associated with the claims file are consistent with 
that testimony.  Thus, the presumption of service connection 
for diabetes mellitus applicable where a veteran served in 
Vietnam and may have been exposed to Agent Orange is not 
applicable in this case.  See 38 U.S.C.A. § 1116.  The 
veteran's service medical records are unfavorable to his 
claim for service connection for diabetes, as there is no 
evidence to support a finding that diabetes mellitus, and the 
service medical records and reserve component examinations 
reflect that laboratory examinations of the urine were 
conducted and were negative nearly 20 years after his 
discharge from service.  

The clinical evidence reflects the laboratory examinations of 
the veteran's blood and urine were conducted post-service by 
private physicians in 1982 and in 1991, and by VA on several 
occasions prior to 1999 with no abnormality related to blood 
sugar detected.  The veteran's sincere belief that he may 
have had diabetes mellitus as early as during his service is 
of insufficient evidentiary weight to establish his claim 
when compared to the probative value of the clinical records 
of the veteran's service and the years following service 
which are negative for any finding, diagnosis or treatment of 
diabetes mellitus prior to 1999, some 35 years after the 
veteran's service discharge.  

In sum, there is no objective medical evidence to establish 
that diabetes mellitus was manifested in service or within an 
applicable presumptive period of one year following service.  
The preponderance of the clinical evidence is against a 
finding that the veteran had diabetes continuously or 
chronically following his service, and there is no evidence 
of a causal link between the veteran's service and his 
development of diabetes more than 35 years later.  

As a lay person, lacking in medical training and expertise, 
the veteran's belief that such a relationship may exist is 
not competent medical evidence to establish medical etiology.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no evidence that 
diabetes mellitus or symptoms found to be related to diabetes 
mellitus may be associated with events, injury, or disease in 
service.  The preponderance of the evidence against the 
veteran's claim for service connection for a blood disorder 
or a heart disorder is so persuasive that in the absence of 
contemporaneous evidence of an in-service event indicating 
incipient diabetes, additional medical evidence or opinion is 
not necessary to a decision in the case.  Thus, the 
circumstances which warrant further development or medical 
examination as set out in 38 U.S.C.A. § 5103A are not met.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim for service connection for diabetes 
mellitus must be denied.

2.  Claims for service connection for a blood disorder and/or 
a heart disorder

VA clinical records reflect that the veteran complained of 
chest pain in December 1998.  During physical, laboratory, 
and diagnostic examinations following that complaint, the 
veteran was found to have elevated blood pressure.  
Laboratory examination of the veteran's blood has disclosed 
that he has excess lipids in his blood, and a diagnosis of 
hypertrigliceridemia has been assigned.  The evidence 
reflects that the veteran has been told that his high 
triglyceride levels may be related to his chest pain.  The 
veteran has expressed a belief that the blood disorder now 
diagnosed and the heart problems he is now having may have 
been present in service, as he attempted to give blood and 
was not allowed to do so.  

The veteran's service medical records, although brief, 
reflect that the veteran's blood pressure ranged from 110/70 
in July 1961 to 124/78 in April 1964.  The veteran's 
cardiovascular and vascular system were described as normal.  
The veteran denied any dizziness, fainting, pain or pressure 
in the chest, or high or low blood pressure.  Unfortunately, 
the incident described by the veteran where he attempted to 
give blood is not reflected in the service medical records.  
There is thus no contemporaneous in-service medical evidence 
reflecting the reason his blood was rejected at that time.

In March 1978, and again in June 1982, the veteran's blood 
pressure was recorded as 126/80.  The veteran's vascular 
system and heart were described as normal.  The veteran again 
denied any dizziness, fainting, pain or pressure in the 
chest, or high or low blood pressure at each of those 
examinations.  These records, together with the private 
clinical records dated in 1982 and in 1991, which reflect no 
complaints or assessment of any vascular or cardiovascular 
disorder, establish that the veteran did not manifest a blood 
disorder or a heart disorder in service, chronically and 
continuously thereafter, or within any applicable presumptive 
period, or prior to the complaints and diagnoses noted in the 
VA clinical records beginning in 1998.

The veteran's sincere belief that he may have had a blood 
disorder or a heart disorder in service, as a lay belief, is 
not of sufficient probative value to establish a nexus 
between his service and diagnosis of a disorder more than 30 
years later, where the clinical records for those 30 ears are 
devoid of any supporting evidence.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no evidence that a blood disorder or a 
heart disorder or symptoms found to be related to those 
disorders may be associated with events, injury, or disease 
in service.  The preponderance of the evidence against the 
veteran's claim for service connection for a blood disorder 
or a heart disorder is so persuasive that in the absence of 
contemporaneous evidence of an in-service event indicating a 
blood or heart disorder, additional medical evidence or 
opinion is not necessary to a decision in the case.  Thus, 
the circumstances which warrant further development or 
medical examination as set out in 38 U.S.C.A. § 5103A are not 
met.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a blood 
disorder or a heart disorder, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claims for service connection for a blood disorder or a heart 
disorder must be denied.

3.  Claims for service connection for a leg and back disorder

The veteran has testified that he sustained a leg injury and 
an injury to the back in service.  Although the veteran's 
service medical records are devoid of treatment or report of 
a leg or back injury, the veteran's testimony that such 
injuries occurred is credible.  However, the fact that a 
condition or injury occurred in service alone is not enough 
for an award of service connection; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, the veteran's spine and extremities were 
described as normal on his service separation examination and 
on reserve service examinations in 1978 and 1982.  The 
veteran's statements and testimony establish that he did not 
seek treatment for a leg disorder or a back disorder prior to 
1996.  The VA clinical records reflect that the veteran has 
complained of back pain, and mild degenerative changes were 
noted in the lower thoracic spine on radiologic examination 
conducted in December 1998.  

An acute injury in service, followed by temporary symptoms 
which subsided and did not thereafter require clinical care 
for many years, does not meet the statutory criteria for an 
award of service connection.  The veteran's accounts that he 
sustained injury in service are accepted as true, but in the 
absence of contemporaneous medical evidence reflecting the 
nature and extent of the injuries when they occurred, the 
evidence against a finding that the veteran has a current 
disability which may be related to those remote events is so 
persuasive that additional medical evidence or opinion is not 
necessary to a decision in the case.  Thus, the circumstances 
which warrant further development or medical examination as 
set out in 38 U.S.C.A. § 5103A are not met.

The evidence clearly reflects that no abnormality of the back 
or legs was medically noted for more than 30 years following 
the veteran's service.  The veteran continued employment 
doing heavy work repairing car bodies, and did not seek 
medical care for a back or leg disorder during his first 
thirty years following service.  The Board can only conclude 
that the veteran did not manifest a leg or back disorder in 
service, within any presumptive period following service, or 
chronically and continuously following the injuries in 
service.  The preponderance of the evidence is against the 
claims for service connection for a back disorder and a leg 
disorder.


ORDER

The appeal for service connection for diabetes mellitus is 
denied.

The appeal for service connection for a blood disorder is 
denied.

The appeal for service connection for a heart disorder is 
denied.

The appeal for service connection for a leg disorder is 
denied.

The appeal for service connection for a back disorder is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The veteran contends that a VA physician, identified in the 
veteran's testimony as Dr. R., provided an opinion that his 
skin cancer might have been caused by his exposure to the sun 
during his service.  Further developments of the veteran's 
claim, including assisting the veteran to obtain a written 
opinion from that VA physician, and to obtain medical opinion 
as necessary to adjudicate his claim, is required.  38 
U.S.C.A. § 5103A (West 2002).

Therefore, the appeal is REMANDED for the following action:

1.  The RO should again advise the 
veteran of the evidence needed to 
substantiate his claim of entitlement to 
service connection for skin cancer, and 
should advise the veteran of the time 
period in which he may submit such 
evidence.  The RO should afford the 
veteran an opportunity to identify any 
additional evidence which might 
substantiate the claim.  The RO should 
advise the veteran of the alternative 
types of evidence which might show that 
he sustained sun exposure or skin damage 
in service, including statements from 
fellow former servicemembers, letters, 
photographs, statements from others, and 
the like.

2.  The RO should ask the veteran if he 
has been treated for skin cancer at any 
VA facility other than the Memphis, 
Tennessee VA Medical Center (VAMC) since 
October 2001.  The RO should obtain the 
veteran's clinical records since October 
2001 from the Memphis VAMC, and any other 
identified facility.  

The RO should ask the veteran to identify 
any non-VA treatment of his skin since 
October 2001, and should obtain the 
identified records.  

3.  The RO should contact Dr. R., 
identified in October 2001 VA Dermatology 
Service treatment note, and advise him 
that the veteran has indicated that he 
provided an opinion that the veteran's 
skin cancer could be related to sun 
exposure in service.  The RO should ask 
Dr. R. to provide his opinion in writing.  
If Dr. R. cannot be contacted, or if his 
opinion requires any clarification, the 
RO should afford the veteran examination 
of the skin as necessary to establish the 
nature and etiology of a skin disorder, 
to include skin cancer.  All indicated 
tests or diagnostic studies should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner prior to the 
examination, for proper review of the 
medical history, and the examiner must 
indicate in the examination report that 
he or she has examined the claims folder.  

The examiner should, after obtaining 
pertinent history and conducting 
examination, be requested to provide an 
opinion as to the likelihood, 
specifically, whether it is at least as 
likely as not, that the veteran has a 
current skin disorder which is 
etiologically related to his service or 
any incident thereof.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, which should associated with the 
claims folder. 

3.  After the development above has been 
completed, the RO should determine 
whether additional development is 
warranted.    

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for a skin disorder.  If this decision 
remains adverse to the veteran in any 
way, the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



